As filed with the Securities and Exchange Commission on May XX, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon The Merger Fund VL 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 87.20% ADVERTISING - 7.40% Lamar Advertising Company Class A (a)(f) $ Omnicom Group, Inc. (d)(e)(j) AIRLINES - 0.48% American Airlines Group, Inc. (a) APPAREL RETAIL - 2.33% Jos. A. Bank Clothiers, Inc. (a)(f) APPLICATION SOFTWARE - 0.07% King Digital Entertainment plc (a)(b) AUTOMOBILE MANUFACTURERS - 2.05% General Motors Company (f) BROADCASTING & CABLE TV - 0.74% CBS Corporation Class B (f) CC Media Holdings, Inc. Class A (a) Discovery Communications, Inc. Class C (a)(e) CABLE & SATELLITE TV - 6.26% Comcast Corporation Special Class A (f) DISH Network Corporation Class A (a)(f) Sirius XM Holdings, Inc. (a)(f) Time Warner Cable, Inc. (f) COAL & CONSUMABLE FUELS - 0.47% CONSOL Energy, Inc. (f) CONSTRUCTION & ENGINEERING - 0.25% Foster Wheeler AG (a)(b) CONSTRUCTION MATERIALS - 2.07% Texas Industries, Inc. (a)(h) CONSUMER FINANCE - 1.98% SLM Corporation (f) DISTILLERS & VINTNERS - 0.19% Beam, Inc. DIVERSIFIED CHEMICALS - 5.10% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) DIVERSIFIED METALS & MINING - 0.01% Pilot Gold, Inc. (a)(b) DIVERSIFIED SUPPORT SERVICES - 0.71% Iron Mountain, Inc. (g) DRUG RETAIL - 0.68% Shoppers Drug Mart Corporation (b)(e)(j) ELECTRICAL COMPONENTS & EQUIPMENT - 0.00% 2 Knowles Corporation (a) 63 FOOD RETAIL - 0.99% Safeway, Inc. (f) HEALTH CARE DISTRIBUTORS - 0.26% Mckesson Corporation (g) INDUSTRIAL MACHINERY - 1.02% Allegion plc (b) 4 Dover Corporation The Timken Company (f) INTEGRATED OIL & GAS - 4.14% BP plc - ADR (f) Hess Corporation (f) Occidental Petroleum Corporation (f) INTEGRATED TELECOMMUNICATION SERVICES - 1.70% AT&T, Inc. (f) Verizon Communications, Inc. (h) INTERNET SOFTWARE & SERVICES - 1.91% Equinix, Inc. (a)(e) Yahoo!, Inc. (a)(f) LIFE SCIENCES TOOLS & SERVICES - 1.00% Agilent Technologies, Inc. (f) MOVIES & ENTERTAINMENT - 0.96% SFX Entertainment, Inc. (a) Twenty-First Century Fox, Inc. Class B (g) MULTI-LINE INSURANCE - 3.31% American International Group, Inc. (f) Genworth Financial, Inc. Class A (a)(f) MULTI-UTILITIES - 0.50% CenterPoint Energy, Inc. (f) OIL & GAS DRILLING - 2.00% Noble Corporation plc (b)(f) Transocean, Ltd. (b)(f) OIL & GAS EQUIPMENT & SERVICES - 4.71% Halliburton Company (f) National Oilwell Varco, Inc. (f) Oil States International, Inc. (a)(f) OIL & GAS EXPLORATION & PRODUCTION - 3.40% Anadarko Petroleum Corporation (f) Aurora Oil & Gas, Ltd (a)(b) QEP Resources, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION - 0.95% Williams Companies, Inc. (f) PAPER PRODUCTS - 1.52% International Paper Company (g) PERSONAL PRODUCTS - 0.68% Magic Holdings International, Ltd. (b)(e) PHARMACEUTICALS - 5.32% Eli Lilly & Company (f) Endo International plc (a)(b)(f) Forest Laboratories, Inc. (a)(d)(j) Pfizer, Inc. (f) REGIONAL BANKS - 1.17% CapitalSource, Inc. Investors Bancorp, Inc. Sterling Financial Corporation (g) REITS - 3.71% CommonWealth REIT (f) NorthStar Realty Finance Corporation (g) Starwood Property Trust, Inc. (g) Starwood Waypoint Residential Trust (a) Weyerhaeuser Company (f) SECURITY & ALARM SERVICES - 0.42% Corrections Corporation of America (g) SEMICONDUCTOR EQUIPMENT - 1.67% Tokyo Electron, Ltd. - ADR (h) SEMICONDUCTORS - 1.36% LSI Corporation (g) RDA Microelectronics, Inc. - ADR (h) SPECIALTY CHEMICALS - 1.70% Ashland, Inc. (f) Chemtura Corporation (a)(f) TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 0.25% Nokia Oyj - ADR (a)(g) THRIFTS & MORTGAGE FINANCE - 1.64% Hudson City Bancorp, Inc. (g) TOBACCO - 1.50% Lorillard, Inc. (g) TRUCKING - 1.86% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES - 6.76% Sprint Corporation (a)(f) T-Mobile U.S., Inc. (a)(f) Vodafone Group plc - ADR (f) TOTAL COMMON STOCKS (Cost $16,810,446) CONTINGENT VALUE RIGHTS - 0.00% Leap Wireless International, Inc. (a)(d)(k) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) CONVERTIBLE PREFERRED STOCKS - 0.07% American Airlines Group, Inc., 6.250%, Series A (a) TOTAL PREFERRED STOCKS (Cost $12,622) WARRANTS - 0.00% Kinross Gold Corporation (a)(b) 9 TOTAL WARRANTS (Cost $2,560) 9 Principal Amount CORPORATE BONDS - 2.56% American Airlines Group, Inc. $ 7.500%, 3/15/2016 (Acquired 2/8/13 through 5/23/13, cost $190,969) (i) Cricket Communications, Inc. 7.750%, 10/15/2020 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Oil States International, Inc. 5.125%, 1/15/2023 TOTAL CORPORATE BONDS (Cost $506,279) MUNICIPAL BONDS - 0.85% Louisiana Public Facilities 9.750%, 8/1/2014 TOTAL MUNICIPAL BONDS (Cost $170,000) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.37% Agilent Technologies, Inc. 32 Expiration: May 2014, Exercise Price: $50.00 2 Expiration: August 2014, Exercise Price: $50.00 Allegion plc 6 Expiration: June 2014, Exercise Price: $45.00 American Airlines Group, Inc. 16 Expiration: April 2014, Exercise Price: $29.00 80 American International Group, Inc. 3 Expiration: April 2014, Exercise Price: $42.00 12 7 Expiration: April 2014, Exercise Price: $45.00 28 7 Expiration: May 2014, Exercise Price: $41.00 67 45 Expiration: May 2014, Exercise Price: $44.00 31 Expiration: May 2014, Exercise Price: $46.00 Anadarko Petroleum Corporation 3 Expiration: May 2014, Exercise Price: $65.00 45 32 Expiration: May 2014, Exercise Price: $70.00 Ashland, Inc. 9 Expiration: April 2014, Exercise Price: $80.00 45 8 Expiration: April 2014, Exercise Price: $85.00 80 AT&T, Inc. 12 Expiration: June 2014, Exercise Price: $30.00 BP plc - ADR 10 Expiration: April 2014, Exercise Price: $43.00 20 CBS Corporation Class B 8 Expiration: June 2014, Exercise Price: $55.00 CenterPoint Energy, Inc. 28 Expiration: August 2014, Exercise Price: $17.50 Chemtura Corporation 44 Expiration: June 2014, Exercise Price: $22.50 CommonWealth REIT 11 Expiration: April 2014, Exercise Price: $17.50 8 Expiration: April 2014, Exercise Price: $22.50 61 Expiration: July 2014, Exercise Price: $22.50 CONSOL Energy, Inc. 5 Expiration: April 2014, Exercise Price: $30.00 17 18 Expiration: April 2014, Exercise Price: $32.00 DISH Network Corporation Class A 14 Expiration: June 2014, Exercise Price: $50.00 16 Expiration: June 2014, Exercise Price: $52.50 The Dow Chemical Company 33 Expiration: June 2014, Exercise Price: $42.00 E.I. Du Pont de Nemours & Company 11 Expiration: April 2014, Exercise Price: $52.50 27 6 Expiration: April 2014, Exercise Price: $55.00 18 30 Expiration: April 2014, Exercise Price: $57.50 Eli Lilly & Company 2 Expiration: April 2014, Exercise Price: $44.00 3 7 Expiration: April 2014, Exercise Price: $45.00 21 Endo International plc 9 Expiration: April 2014, Exercise Price: $40.00 5 Expiration: April 2014, Exercise Price: $50.00 88 Equinix, Inc. 6 Expiration: June 2014, Exercise Price: $160.00 7 Expiration: June 2014, Exercise Price: $175.00 General Motors Company 16 Expiration: June 2014, Exercise Price: $30.00 13 Expiration: June 2014, Exercise Price: $32.00 44 Expiration: June 2014, Exercise Price: $34.00 Genworth Financial, Inc. Class A 28 Expiration: June 2014, Exercise Price: $12.00 Halliburton Company 10 Expiration: July 2014, Exercise Price: $49.00 Hertz Global Holdings, Inc. 51 Expiration: June 2014, Exercise Price: $21.00 80 Expiration: June 2014, Exercise Price: $22.00 Hess Corporation 20 Expiration: May 2014, Exercise Price: $67.50 20 Expiration: May 2014, Exercise Price: $70.00 Huntsman Corporation 94 Expiration: May 2014, Exercise Price: $17.00 13 Expiration: May 2014, Exercise Price: $19.00 98 64 Expiration: May 2014, Exercise Price: $21.00 International Paper Company 10 Expiration: July 2014, Exercise Price: $40.00 30 Expiration: April 2014, Exercise Price: $41.00 60 12 Expiration: April 2014, Exercise Price: $42.00 60 Iron Mountain, Inc. 37 Expiration: April 2014, Exercise Price: $20.00 24 Expiration: April 2014, Exercise Price: $22.50 Lamar Advertising Company Class A 12 Expiration: April 2014, Exercise Price: $42.00 30 Expiration: April 2014, Exercise Price: $43.00 34 Expiration: April 2014, Exercise Price: $46.00 2 Expiration: July 2014, Exercise Price: $45.00 McKesson Corporation 2 Expiration: May 2014, Exercise Price: $140.00 25 National Oilwell Varco, Inc. 19 Expiration: May 2014, Exercise Price: $65.00 24 Expiration: May 2014, Exercise Price: $67.50 4 Expiration: May 2014, Exercise Price: $70.00 5 Expiration: May 2014, Exercise Price: $72.50 Noble Corporation plc 84 Expiration: June 2014, Exercise Price: $29.00 Nokia Oyj - ADR 33 Expiration: May 2014, Exercise Price: $5.00 Novartis AG - ADR 17 Expiration: April 2014, Exercise Price: $70.00 Occidental Petroleum Corporation 12 Expiration: May 2014, Exercise Price: $75.00 48 4 Expiration: May 2014, Exercise Price: $80.00 40 5 Expiration: August 2014, Exercise Price: $82.50 6 Expiration: August 2014, Exercise Price: $85.00 Oil States International, Inc. 29 Expiration: June 2014, Exercise Price: $85.00 Pfizer, Inc. 68 Expiration: June 2014, Exercise Price: $28.00 QEP Resources, Inc. 13 Expiration: June 2014, Exercise Price: $20.00 98 71 Expiration: June 2014, Exercise Price: $25.00 SLM Corporation Expiration: April 2014, Exercise Price: $20.00 50 Expiration: April 2014, Exercise Price: $22.00 SPDR S&P rust 8 Expiration: April 2014, Exercise Price: $183.00 27 Expiration: April 2014, Exercise Price: $185.00 18 Expiration: May 2014, Exercise Price: $183.00 Sprint Corporation Expiration: May 2014, Exercise Price: $5.00 Expiration: May 2014, Exercise Price: $6.00 Time Warner Cable, Inc. 4 Expiration: April 2014, Exercise Price: $110.00 30 2 Expiration: April 2014, Exercise Price: $115.00 20 8 Expiration: April 2014, Exercise Price: $120.00 80 The Timken Company 21 Expiration: June 2014, Exercise Price: $47.50 T-Mobile U.S., Inc. 39 Expiration: May 2014, Exercise Price: $25.00 44 Expiration: May 2014, Exercise Price: $26.00 53 Expiration: May 2014, Exercise Price: $28.00 Transocean, Ltd. 6 Expiration: May 2014, Exercise Price: $38.00 Verizon Communications, Inc. 3 Expiration: May 2014, Exercise Price: $45.00 Vivendi SA 46 Expiration: May 2014, Exercise Price: EUR 17.00 (j) 35 Expiration: May 2014, Exercise Price: EUR 18.00 (j) Vodafone Group plc - ADR 24 Expiration: April 2014, Exercise Price: $30.00 96 20 Expiration: April 2014, Exercise Price: $33.00 40 Weyerhaeuser Company 13 Expiration: April 2014, Exercise Price: $25.00 32 37 Expiration: April 2014, Exercise Price: $24.00 Williams Companies, Inc. 3 Expiration: April 2014, Exercise Price: $36.00 15 35 Expiration: May 2014, Exercise Price: $36.00 Yahoo!, Inc. 21 Expiration: July 2014, Exercise Price: $33.00 TOTAL PURCHASED PUT OPTIONS (Cost $168,540) Principal Amount ESCROW NOTES - 0.53% $ AMR Corporation (a)(d)(k) Dallas-Fort Worth International Airport (a)(d)(k) TOTAL ESCROW NOTES (Cost $40,960) Shares SHORT-TERM INVESTMENTS - 12.13% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) Goldman Sachs Financial Square Money Market Fund, Institutional Share Class, 0.06% (c)(f) The Liquid Asset Portfolio, Institutional Share Class, 0.06% (c)(f) TOTAL SHORT-TERM INVESTMENTS (Cost $2,448,799) TOTAL INVESTMENTS (Cost $20,160,206) - 103.71% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2014. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of March 31, 2014, these securities represented 0.98% of total net assets. (j) Level 2 Security. Please see footnote (m) on the schedule of investments for more information. (k) Level 3 Security. Please see footnote (m) on the schedule of investments for more information. (l) The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (m) Investment Valuation - Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments.Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities are valued based on evaluations provided by a third party, when available, or at the mean of the closing bid and asked prices or valued based on the announced price.These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and asked prices is used. These securities are classified as Level 2 investments. As a secondary source, an individual broker bid may be used to value debt securities if the Adviser reasonably believes such bid is an actionable bid in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 or Level 3 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what the Fund would pay or can receive upon exercising the option) or the last reported composite sale price.If no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Short-term fixed-income securities having a maturity of less than 60 days are valued at amortized cost. Registered open-end investment companies other than exchange-traded funds (i.e., ETFs) are valued at their reported NAV per share. Securities for which there are no market quotations readily available or for which such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below.At March 31, 2014, securities fair valued in good faith based on the absolute value of long investments and based on the absolute value of unrealized gains or losses on swap contracts represented 8.38% of net assets. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2014. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2014. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $ $
